Citation Nr: 1530680	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  08-35 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for hypertriglyceridemia.  

2.  Entitlement to service connection for cardiomegaly, including as secondary to hypertension.

3.  Entitlement to service connection for pulmonary hypertension, including as secondary to hypertension.

4.  Entitlement to service connection for cor pulmonale, including as secondary to hypertension.  




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to April 1981.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified at a hearing at the RO before a Decision Review Officer in October 2010.  A transcript of the hearing is of record.

Jurisdiction over the case was subsequently transferred to the RO in Philadelphia, Pennsylvania.  

The Veteran died in July 2013; the appellant is his surviving spouse and has been substituted as the claimant in this matter to complete the processing of the Veteran's claims.  The appellant testified before the undersigned Veterans Law Judge at a Central Office hearing in May 2015.  A transcript of this hearing is also of record.

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The appellant at her May 2015 hearing before the undersigned expressed a desire to reopen her claim for service connection for the cause of the Veteran's death.  (Hearing transcript, p. 11).  That matter is referred to the RO for appropriate action.  

The issues of entitlement to service connection for pulmonary hypertension and cor pulmonale are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  At her hearing before the undersigned in May 2015, the appellant expressed her desire to withdraw the appeal for service connection for hypertriglyceridemia.

2.  The Veteran's cardiomegaly was caused by his service-connected hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for hypertriglyceridemia have been met. 38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  Cardiomegaly is proximately due to or the result of service-connected hypertension.  38 C.F.R. § 3.310(a) (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At her Central Office hearing before the undersigned Veterans Law Judge, the appellant expressed her desire to withdraw the appeal for service connection for hypertriglyceridemia.   Therefore, there remains no allegation of error of fact or law for appellate consideration.  Consequently, the Board does not have jurisdiction to review the appeal for this benefit, and the appropriate action by the Board is dismissal. 

II.  Service Connection for Cardiomegaly

As a preliminary matter, the Board notes that the Veteran was provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of the claim.  In addition, the evidence currently of record is sufficient to substantiate the claim for service connection for cardiomegaly.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

A.  Legal Criteria

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B. Factual Background and Analysis

The Veteran contended that service connection is warranted for cardiomegaly as secondary to the Veteran's service-connected hypertension.  

The Veteran underwent a VA examination in February 2003 to evaluate his hypertension for rating purposes.  The examiner conducted a physical examination and reviewed findings from relevant tests, including a stress echocardiogram conducted in January 2001 revealing reduced global ejection fraction as well as cardiac ischemia with sluggish anterior and lateral cardiac walls, and chest X-rays from November and December of 2000 revealing cardiomegaly.  The examiner opined that it was at least as likely as not that the Veteran's hypertension contributed to his cardiomegaly, even while recognizing multiple contributors to the Veteran's impaired cardiovascular functioning.  

The Board has found the foregoing opinion to be highly probative because it was rendered following a review of the Veteran's pertinent history and is properly supported.  There is no contrary medical opinion of record.  Accordingly, service connection is warranted for the Veteran's cardiomegaly.


ORDER

The appeal for service connection for hypertriglyceridemia is dismissed.  

Service connection for cardiomegaly is granted.  


REMAND

A medical opinion based on review of the record was obtained by the RO in March 2014.  The author opined that the Veteran's cor pulmonale was not "caused by or the result of" the Veteran's service-connected hypertension.  The basis of the opinion was that there was "no clear evidence" that the hypertension was contributory.  Since the law does not require clear evidence of a causal connection, the rationale for the opinion is inadequate.  Moreover, the person providing the opinion did not provide any information concerning his or her credentials.  The Board cannot determine from the report the name of the person who provided the opinion or whether the person has the expertise to provide an opinion concerning the etiology of the Veteran's cor pulmonale.  

A VA medical opinion based upon a review of the record was also obtained in March 2007.  The physician questioned whether a diagnosis of pulmonary hypertension or cor pulmonale was warranted and stated that neither disorder can be caused by systemic hypertension.  The physician did not address whether either disorder either disorder was aggravated by the Veteran's service-connected hypertension.  Moreover, additional pertinent evidence has been added to the record since March 2007.
Therefore, the Board has determined that further development of the record is in order.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  All pertinent evidence of record must be made available to and reviewed by a physician with sufficient expertise to determine the etiology of the Veteran's pulmonary hypertension and cor pulmonale.  

Following the review of the Veteran's pertinent history, the physician should state an opinion concerning whether a diagnosis of one or both of the disorders was warranted.  If the physician determines that the Veteran did not have one or either of the disorders, the physician should explain why the diagnosis or diagnoses were not warranted. 

With respect to any hypertension or cor pulmonale the physician believes was present during the period of the claims, the physician should state an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's service-connected essential hypertension.

The rationale for the opinion must also be provided.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

2.  Undertake any other indicated development.
 
3.  Then, readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided a Supplemental Statement of the Case and an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


